Citation Nr: 0528134	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C, with liver 
disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran's active service from November 1966 to January 
1968, included 158 days of time lost under 10 U.S.C. 972, 
from June 26 to November 30, 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO 
which, in part, denied service connection for hepatitis C.  
In October 2002, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal to the RO for additional development in September 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he became infected with hepatitis C 
from air gun inoculations shortly after he entered service in 
1966.  At a personal hearing before the undersigned member of 
the Board in October 2002, he testified that he got a tatoo 
when he was in service and that he received a blood 
transfusion (plasma) when he had back surgery for herniated 
disc at either Osteopathic Hospital or Pontiac General 
Hospital in Oakland County, Michigan in 1992.  (See T p.7).  
The evidentiary record also shows a history of alcohol 
dependence as recently as March 2000.  (See VA opt records 
December 1999 and March 2000).  

At the direction of the September 2003 Board remand, the 
veteran was examined by VA in July 2004 to determine the 
etiology and, if feasible, date of onset of his hepatitis C.  
On examination, the veteran denied any history of blood 
transfusions, IV drug use, or any risk factor activities for 
hepatitis other than getting a tatoo in service.  The 
examiner indicated that he reviewed the claims file and did 
not see any indication in the record that the veteran had a 
tattoo in service.  He then opined, without explanation, that 
it was at least as likely as not that the veteran's hepatitis 
C was related to the tatoo in service.  In the claims folder 
is the veteran's statement that he received a plasma 
transfusion in 1992 while hospitalized at the Pontiac 
Osteopathic Hospital in Oakland County, Michigan.  It appears 
that the examiner overlooked this information.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has addressed the limited 
probative value of medical opinions based on speculation, 
inaccurate factual premise, or on a history provided by the 
veteran without a factual basis in the record.  See Bloom v. 
West, 12 Vet. App. 185 (1999); Reonal v. Brown, 5 Vet. App. 
458 (1993); Black v. Brown, 5 Vet. App. 177 (1993); Wood v. 
Derwinski, 1 Vet. App. 190 (1990), reconsidered, 1 Vet. App. 
406 (1991).  

In this case, it appears that the examiner's opinion was 
based primarily on the reported absence of any exposure to 
risk factors for hepatitis other than the veteran's assertion 
that he got a tatoo in service.  It is evident that the 
examiner was unaware of the veteran's prior blood transfusion 
and his history of alcohol dependence.  Furthermore, no 
attempt was made to obtain the private medical records to 
determine if any diagnostic studies, such as a blood work-up, 
were performed at the time of the back surgery.  Thus, the 
Board finds that the opinion was based on a less than 
complete record, and does not provide the required degree of 
medical certainty to render a final decision on the matter at 
hand.  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the evidence of record does not contain 
sufficient information to address the required legal inquiry, 
i.e., whether the veteran's hepatitis C is related to or had 
its onset during service.  Therefore, it is incumbent on the 
Board to remand this matter and supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175; see also 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all healthcare 
providers who treated him for his back 
problem in the early 1990's.  Of 
particular interest are all records, 
including the surgical report and any 
laboratory studies, such as blood work-
ups, for his back surgery at Osteopathic 
Hospital or Pontiac General Hospital, 
Oakland County, Michigan in 1992.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  The Pontiac Osteopathic Hospital in 
Oakland County, Michigan is to be 
contacted and requested to provide the 
date (month/year) when the facility began 
screening blood supplies for hepatitis C.  
They are also requested to indicate 
whether the veteran has attempted any 
legal action against the facility based 
on receiving blood supplies tainted with 
hepatitis C as a result of blood 
transfusions, in particular transfusions 
given during surgery performed at the 
facility in 1992.

3.  The veteran should be afforded an VA 
examination performed, if possible, by a 
physician specializing in blood disorders 
to determine the etiology, and if 
feasible, date of onset his hepatitis C.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The physician should render an opinion as 
to whether it at least as likely as not 
that the veteran's hepatitis C is 
etiologically related to air gun 
inoculation shots in service or, if 
evidence is presented that he got a tatoo 
in service, whether it is at least as 
likely as not related to the tatoo; or, 
that hepatitis was present within one 
year of discharge from service.  If the 
examiner is unable to answer the above 
inquiries, this should be so indicated 
and an explanation included.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


